Title: From George Washington to Colonel Stephen Moylan, 30 July 1778
From: Washington, George
To: Moylan, Stephen


          
            Dear Sir
            Head Quarters White plains 30th July 1778
          
          I recd yours of Yesterday by your Dragoon. I approve of the step you took to drive off
            the Stock from Bergen, but if it appears to you that the families will be distressed by
            keeping their milch Cattle, you have liberty to restore them to such persons and in such
            numbers as you think proper.
          I desire you will, upon the rect of this, come over with all the Cavalry except about
            twenty four, who are to act in concert with the detatchment of foot. If that number
            appears too few, you may increase it to any as far as fifty. Colo. Sincoe told Capt.
            Sargent (who went down with a flag yesterday) that Admiral Byron was arrived. Be pleased to endeavour to find out the truth of this. I am
            &c.
          
            P.S. leave orders with your Officer to keep a good look out from Fort Lee and if he
              perceives any extraordinary Movement to make report to me.
          
         